Exhibit 4.12 AMENDMENT NO. 2 TO NOTE AND WARRANT 'PURCHASE AGREEMENT AND SECURITY AGREEMENT THIS AMENDMENT NO. 2 TO NOTE AND WARRANT PURCHASE AGREEMENT AND SECURITY AGREEMENT (this "Amendment") is made as of March 7, 2012, by and among Viveve, Inc., a Delaware corporation (the "Company" or "Borrower"), and the persons and entities listed on the signature pages hereto. RECITALS WHEREAS, the Company and each of the other parties to this Amendment have previously entered into that certain Note and Warrant Purchase Agreement made as of November 30, 2011 , as amended January 27,2012 (the "Purchase Agreement"); WHEREAS, the Company and each of the other parties to this Amendment have previously entered into that certain Security Agreement made as of November 30, 2011, as amended January 27, 2012 (the "Security Agreement"); WHEREAS, the Company and each of the other parties to this Amendment desire to further amend the Purchase Agreement and the Security Agreement as set forth in this Amendment; WHEREAS, Section 9.8 of the Purchase Agreement provides that the Purchase Agreement may be amended with the written consent of the Company and the Majority Note Holders (as defined in the Purchase Agreement); WHEREAS, Section 1l(a) of the Security Agreement provides that the Security Agreement may be amended with the w1itten consent of the Borrower and the Majority Note Holders; and WHEREAS, the parties to this Amendment constitute the Majority Note Holders; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree to the following: 1. Definitions . All capitalized terms used herein without definition shall have the meanings ascribed to them in the Purchase Agreement. 2.
